  Case 18-14391         Doc 51     Filed 04/03/19 Entered 04/03/19 07:21:28              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-14391
         VIVIAN LAWRENCE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/17/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/02/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-14391        Doc 51      Filed 04/03/19 Entered 04/03/19 07:21:28                  Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                $290.00
        Less amount refunded to debtor                          $282.46

NET RECEIPTS:                                                                                        $7.54


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                      $7.54
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $7.54

Attorney fees paid and disclosed by debtor:                 $10.05


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
AMER FST FIN                   Unsecured         550.00           NA            NA            0.00        0.00
AMER FST FIN                   Unsecured           0.00           NA            NA            0.00        0.00
AMERICAN FIRST FINANCE         Secured              NA         595.96        595.96           0.00        0.00
CAPITAL ONE BANK USA           Unsecured         376.00           NA            NA            0.00        0.00
CARMAX AUTO FINANCE            Unsecured      2,612.00            NA            NA            0.00        0.00
CARMAX AUTO FINANCE            Secured        7,000.00       9,829.81      9,829.81           0.00        0.00
CITY OF CHICAGO DEPT OF ADMINS Unsecured            NA     11,220.50      11,220.50           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      8,000.00       8,806.20      8,806.20           0.00        0.00
DEPT OF ED/582/NELNET          Unsecured           0.00           NA            NA            0.00        0.00
DEPT OF ED/582/NELNET          Unsecured           0.00           NA            NA            0.00        0.00
DEPT OF ED/582/NELNET          Unsecured           0.00           NA            NA            0.00        0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured      1,172.00            NA            NA            0.00        0.00
First Progress                 Unsecured           0.00           NA            NA            0.00        0.00
GREENDOTBANK                   Unsecured         214.00           NA            NA            0.00        0.00
JH PORTFOLIO DEBT EQUI         Unsecured         660.00           NA            NA            0.00        0.00
MID AMERICA BANK & TRUST       Unsecured         298.00           NA            NA            0.00        0.00
NATIONWIDE ACCEPTANCE          Unsecured         123.00           NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured            NA       1,813.03      1,813.03           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA         769.53        769.53           0.00        0.00
US DEPT OF EDUCATION           Unsecured      2,852.00       6,697.45      6,697.45           0.00        0.00
US DEPT OF EDUCATION           Unsecured      2,198.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,612.00            NA            NA            0.00        0.00
WORLD FINANCE CORPORATION      Unsecured           0.00           NA            NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-14391         Doc 51      Filed 04/03/19 Entered 04/03/19 07:21:28                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                            $9,829.81                $0.00            $0.00
       All Other Secured                                    $595.96                $0.00            $0.00
 TOTAL SECURED:                                          $10,425.77                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,306.71                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $7.54
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $7.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
